Citation Nr: 1018062	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  03-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a sleep disorder, 
to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 
and from April 1982 to May 1999. He was awarded a Southwest 
Asia Service Medal with 3 Bronze Stars and a Kuwait 
Liberation Medal.  Attempts to clearly set out his duty 
period in Southwest Asia were unsuccessful.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In September 2005, the Board remanded the case for additional 
evidentiary development.  In August 2008 the Board denied the 
Veteran's claims for entitlement to service connection for 
PTSD and for a secondary sleep disorder.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In a June 2009 Order, the Court granted the 
VA General Counsel's and Appellant's Joint Motion For Remand.  
The Board's decision was vacated and the Veteran's claim was 
remanded to the Board.  The Order called for the claim to be 
remanded for various reasons, to include consideration of 
service treatment records (STRs) that were not discussed in 
the Board's decision; and so that additional attempt could be 
made to obtain the Veteran's service personnel records 
(SPRs); and for a VA examination and opinion regarding the 
Veteran's claims of PTSD and a secondary sleep disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

With respect to the Veteran's claim for PTSD, he contends 
that he was exposed to various combat-related stressors 
during active service.  In response to the RO's request for 
stressor information, the Veteran indicated that he served 
with the 7th Corps, 11 Aviation Brigade 615 Aviation Company.  
He also reported that his unit was exposed to combat and 
under chemical and Scud missile attack in February 1991.  

Presently there is insufficient information to give to the 
Center for Unit Records Research (CURR) to conduct a 
meaningful search.  Therefore the Veteran's stressors are 
currently either unverified or unverifiable.  The CURR 
maintains an archive of activities of units that were 
deployed in Iraq.  However, they require sufficient detail 
about such things as names of service comrades wounded or 
killed in action or about enemy attacks against specific 
facilities or convoys.  In general, the Veteran has only 
provided vague and nonspecific information regarding his 
service events.  Nevertheless, in an effort assist him in the 
development of his claims, he should be given another 
opportunity to provide more specific information regarding 
the in-service events so that further investigation can be 
made to verify the claimed events.  In addition, attempts to 
obtain the Veteran's service personnel records have thus far 
been to no avail.  The National Personnel Records Center 
(NPRC) responded in February 2004 the Veteran's military 
records had not been retired and suggested a further course 
of action.  Records were requested again in December 2006, 
without success.  However, it is not entirely clear that the 
RO completed all follow-up actions suggested by NPRC.  
Moreover, it is possible by now that the personnel records 
may have been retired.  In any event, as they are Federal 
records an additional attempt should be made to obtain these 
records.

Finally, the VA has not afforded the Veteran appropriate 
examination with medical opinion rendered as to whether he 
currently has PTSD or a sleep disorder and, if so, their 
etiology.  Adequate medical opinions regarding the etiology 
of the Veteran's claimed PTSD and sleep disorder is deemed 
warranted for the Board to equitably decide these appellate 
issues, and should therefore be obtained.  If the Veteran's 
alleged PTSD had any role or impact whatsoever in a post-
service sleep disorder, this must be noted. 

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary 


prior to appellate review.  Accordingly, the claim is 
REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2009), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the Veteran of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The 
RO/AMC should also specifically request 
that he provide any evidence in his 
possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2009); 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The AMC/RO should 
also ensure that any supplemental VCAA 
notice is in compliance with the 
guidance set forth in Dingess/Hartman.  
A record of this notification must be 
incorporated into the claims file.  

2.  The AMC/RO should also request the 
Veteran to provide the names and 
addresses of all medical care providers, 
VA or non-VA, which have treated him for 
his claimed disorders since his 
retirement from service in 1999.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  The Veteran's assistance should 
be requested as needed in obtaining these 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a written notation to 
that effect should be placed in the file.  
The Veteran and his representative are 
also to be notified of unsuccessful 
efforts in this regard and afforded an 
opportunity to submit the identified 
records.

3.  The AMC/RO should make another 
attempt to obtain the Veteran's SPRs 
("201 file").  If the SPRs are 
unavailable, the AMC/RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
Veteran may provide.  The AMC/RO should 
complete any and all follow-up actions 
referred by National Military Personnel 
Records Center (NPRC).  All attempts to 
obtain the records should be documented 
in the claims file.  Thereafter, if 
records cannot be obtained, it should be 
determined that further attempts would be 
fruitless and appellant and his 
representative should be notified in 
accordance with applicable procedures.

4.  The Veteran should again be requested 
to provide specific information 
concerning the claimed in-service 
stressful events that reportedly led to 
his PTSD.  Such information should 
include the dates and locations of the 
alleged events, as well as the names and 
units of the individuals involved.  The 
Veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  The Veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.

5.  Regardless of the Veteran's response, 
a copy of his DD 214, together with the 
stressor information that has already 
been provided by/obtained from him, 
should be forwarded to the Center for 
Unit Records Research (CURR), for 
verification.  This is to include the May 
1998 STR, (a Department of Defense 
Comprehensive Clinical Evaluation Program 
(CCEP) Questionnaire) in which the 
Veteran reported to Department of Defense 
examiners certain Gulf War experiences, 
to include combat exposure, and the 
witnessing of casualties, scud attacks, 
and chemical alarms.  

Any information obtained is to be 
associated with the claims file.  If the 
case is not referred to CURR, the AMC/RO 
should explain in the record why the case 
was not referred.

6.  Thereafter, the AMC/RO should review 
the files and make a specific written 
determination with respect as to whether 
the Veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.

7.  The Veteran should be afforded a VA 
psychiatric examination.  All indicated 
tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

Based on the medical findings and a 
review of the claims folder, the examiner 
is asked to provide a current psychiatric 
diagnosis, if appropriate, and offer an 
opinion as to whether it is as likely as 
not that the current psychiatric 
disability is a result of the Veteran's 
service or any incident therein.  If the 
examiner makes a diagnosis of PTSD, he or 
she is requested to state whether the 
diagnosis is predicated on a verified 
stressor.  

Moreover, if, and only if,  the examiner 
makes a diagnosis of PTSD, he or she is 
requested to state whether the Veteran 
has a sleep disorder secondary to his 
PTSD.  If necessary, the psychiatric 
examiner may call for additional 
examination by the appropriate specialist 
to address the likely presence and 
etiology of the alleged sleep disorder.  

If additional exam is called for, the 
examiner must be provided with the 
Veteran's claims file for review.  After 
examining the Veteran and reviewing the 
claims file, the examiner should state 
whether the Veteran has a sleep disorder, 
and, if so, whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such began during, or 
is otherwise causally related to, the 
Veteran's service, to include the 
diagnosis of PTSD.  Any opinion provided 
should be supported by a complete 
rationale.

Note  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant or the death of an immediate 
family member.  If the Veteran fails to 
report to the scheduled examination, the 
AMC/RO should obtain and associated with 
the claims file a copy or copies of the 
notice or notices of examination sent to 
the appellant by the appropriate VA 
medical facility.  

8.  After completion of the above, the 
AMC/RO should review the expanded record 
and determine if the veteran's claim can 
be granted.  If any claim remains denied, 
the AMC/RO should issue a supplemental 
statement of the case (SSOC) and afford 
the Veteran an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
the matters that the Board has remanded.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


